Case 3:20-cv-00541-BJD-JBT Document 29 Filed 02/11/21 Page 1 of 2 PageID 333




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


AUDREY TAYLOR,

              Plaintiff,

v.                                           Case No.: 3:20-cv-541-BJD-JBT

WAL-MART STORES EAST, L.P.,

              Defendant.
                                         /

                                    ORDER

        THIS MATTER comes before the Court on the Joint Notice of

Compliance with Mediation & Settlement (Doc. 28; Notice) filed on January

27, 2021. In the Notice, the parties advise the Court that this case has been

resolved. See Notice at 1.

        Accordingly, it is hereby

        ORDERED:

        1.    The final pretrial conference scheduled for November 17, 2021 is

CANCELLED and this case is REMOVED from the December 6, 2021 trial

term.

        2.    The Clerk of the Court is directed to terminate all pending motions

and administratively close this case pending further Order of the Court.
Case 3:20-cv-00541-BJD-JBT Document 29 Filed 02/11/21 Page 2 of 2 PageID 334




      3.    The parties shall have until March 29, 2021, to file a joint

stipulated form of final order or judgment or move this Court upon good cause

to reopen the case.

      4.    If the parties have not so stipulated or moved the Court by the

March 29, 2021 deadline, this case automatically will be dismissed without

prejudice, and the Clerk shall close the file without further order of the Court.

      DONE and ORDERED in Jacksonville, Florida this             11th     day of

February, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties


ap




                                      -2-
